DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Final Action in response to the communication filed on 6/1/2022.Claims 1, 4, 7-9, 11-12, 16-18, 20 are currently pending, and have been considered below. 
Note that, while the new claims listing includes a claim 6 as original status, Claim 6 was canceled in the claims listing dated 12/16/2021 and cannot be reintroduced with the same claim numbering. For the purposes of this examination and any future communications on this pending application, Claim 6 is considered as canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-12, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim is to a statutory category at Step 1 because it recites “A method” comprising a series of steps, which is a process.
The claim therefore falls within one of the four categories of statutory subject matter.
The claim recites a judicial exception at Step 2A Prong 1 because it recites an abstract idea.  The abstract idea is described by the limitations:
A method, comprising;
identifying a target farmer having a farm producing a crop, wherein the target farmer is located in the same geographical region as a plurality of other farmers each of whom has a farm producing the crop;
receiving, from the target farmer, at least one target farmer input related to at least one of: (i) a growing condition of the crop corresponding to the farm of the target farmer and (ii) a characteristic of the crop produced by the target farmer;
receiving, from each of the plurality of other farmers, additional input related to at least one of (i) a growing condition of the crop corresponding to the farm of the other farmer and (ii) a characteristic of the crop produced by the other farmer;
receiving, from a secondary source, secondary input related to at least one: (i) a growing condition of the crop corresponding to at least one of the farm of the target farmer and the farm of the other farmer and (ii) a characteristic of the crop produced by at least one of the target farmer and the other farmer;
identifying a source of input of the additional input and of the secondary input, wherein the identifying comprises identifying an accuracy of the additional input and of the secondary input based upon the source of input;
validating the at least one target farmer input by comparing it to the additional inputs from the plurality of other farmers and the secondary input…, to compare the at least one target farmer input to (i) crowdsourced input and (ii) secondary source input, wherein the secondary source input comprises at least one of: (i) ground truth data and (ii) remote sensed data, wherein each of the inputs is weighted based upon the identified source of input and the accuracy corresponding to each of the identified source of inputs, wherein the identified source inputs are maintained on a rating scale based upon a determined accuracy of the source, wherein a source of input of the secondary source is weighted higher than a source of input of the additional input…;
generating, from the validation, a reliability score for the target farmer by performing at least one of: (i) increasing the reliability score when the at least one target farmer input matches at least a majority of the at least one other farmer inputs and (ii) decreasing the reliability score when the at least one target farmer input does not match at least a majority of the at least one other farmer inputs, wherein the reliability score for the target farmer is continually updated based upon inputs (i) received from and (ii) validated for the target farmer, wherein the reliability score for the target farmer is continually updated based upon inputs (i) received from and (ii) validated for the target farmer; and
producing, from the reliability score, a ranking for the target farmer with respect to the plurality of other farmers, wherein the producing the ranking comprises adopting at least one mechanism to promote providing truthful and accurate information, wherein the at least one mechanism comprises at least correlating the reliability score to a success of a secondary source and sharing the correlation to each of the plurality of farmers.

The claim as a whole recites a process of collecting and analyzing information, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, which amounts to a mental process.  For instance, the “identifying” limitations describe the mental process of observation, where the steps may be carried out by a human user thinking about received information and mentally identifying certain data sources and their respective accuracies.  Further, the “validating,” “generating,” and “producing” limitations describe the mental process(es) of evaluation, judgment, and/or opinion.  Apart from the requirement to incorporate certain machine-learning elements, which are discussed below, the recited steps can be performed mentally, with or without the use of pen and paper for visual data comparison and performance of calculations.  The “receiving” steps are recited at a high level of generality such that they merely amount to “collecting information.”  For example, the claim does not specify any unique sources of input or types of data to be manipulated.  Although the claim indicates that the information is associated with growing conditions and/or characteristics of farmers’ crops, limiting the content of information in this manner is not enough to distinguish the recited concepts from ordinary mental processes.  Claims to mere data collection for comparison or other analysis, even where the data is limited to a particular content, has been recognized by the courts as an abstract mental process.  See MPEP 2106.04(a)(2)(III).
Claims are also directed to certain methods of organizing human activity based on commercial and legal interactions (i.e., validating data regarding business relations between farmer and many other stakeholders (see para. 0001)), and managing personal behavior and interactions between people (i.e., following rules and instructions to produce ranking for a farmer).
The claim therefore recites a judicial exception.
The claim is directed to a judicial exception at Step 2A Prong 2 because the claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  The claim recites additional elements described by the limitations:
wherein the validating comprises utilizing a validation machine-learning model, wherein the validation machine-learning model is trained using historical farmer inputs and inputs received from secondary sources… and wherein the validation machine-learning model is continuously updated utilizing new inputs, wherein the validating comprises generating the validation machine-learning model from the at least one target farmer inputs and the at least one other farmer inputs received over time

Considered both individually and as an ordered combination, the additional elements fail to integrate the recited abstract idea into a practical application because they do not describe, for example: an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP 2106.04(d)(2); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e).
The identified additional elements recite basic features of machine learning technology incorporated at a high level of generality and amount to mere instructions to apply the exception.  Oxford’s A Dictionary of Computing, 6 ed., (published 2008) defines machine learning as “A branch of artificial intelligence concerned with the construction of programs that learn from experience,” where learning includes some form of training based on historical data and may take many forms, such as “continuous improvement as new data arrives.”  Considered as a whole, the claim merely recites the concept of “validating” information, which is an abstract mental process as discussed above, and attaches general purpose machine learning components acting in their ordinary capacity to carry out certain data analysis steps.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.  Additionally or alternatively, the identified additional elements amount to generally linking the use of the exception to a particular technological environment for substantially the same reasons, which cannot integrate a judicial exception into a practical application.  See MPEP 2106.05(f) and (h).
Additionally, while limiting the content of information in this case is not enough to distinguish the recited concepts from ordinary mental processes, as discussed above with respect to Step 2A Prong 1, such features would not amount to anything more if evaluated as additional elements beyond the abstract idea of data collection and analysis.  For instance, merely limiting the abstract idea of collecting and analyzing information to data related to farmers is nothing more than an attempt to limit the use of the abstract idea to a particular field of use, which is not enough to integrate a judicial exception into a practical application.  See MPEP 2106.05(h).
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because the claim as a whole does not amount to significantly more than the judicial exception itself.
Considered both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the recited abstract idea because it does not describe, for example: improvements to the functioning of a computer, as discussed in MPEP 2106.05(a); improvements to any other technology or technical field, as discussed in MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, as discussed in MPEP 2106.04(d); or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as discussed in MPEP 2106.05(e).
As discussed above with respect to Step 2A Prong 2, the additional elements as a whole amount to nothing more than mere instructions to apply the exception and/or generally linking the exception to a particular technological environment or field of use.  The same analysis applies here, as mere instructions to apply an exception and/or generally linking the use of an exception to a particular technological environment is not enough to provide an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 4, the recited limitations further narrow the content of information collected and analyzed, which is part of the identified abstract idea and/or fails to provide a practical application or an inventive concept same reasons as discussed for Claim 1.

Regarding Claims 7-9, the recited limitations further narrow the mental process of collecting and analyzing information and are part of the identified abstract idea.

Regarding Claim 10, the recited limitations describe a step of “generating the validation machine-learning model,” which is considered an additional element beyond the abstract idea.  However, these limitations are recited at a high level of generality fail to provide a practical application or an inventive concept for the same reasons as discussed for Claim 1.  For instance, as currently recited, a process of “generating” a machine learning model would be considered by those of ordinary skill to be synonymous with, or a result of, a process of “training” the machine learning model.  Therefore, like the machine learning features recited in Claim 1, the instant limitations amount to nothing more than mere instructions to apply the exception and/or generally linking the exception to a particular technological environment or field of use, which fails to provide a practical application or an inventive concept.

Regarding Claims 11 and 12, these claims are directed to a statutory category at Step 1 because they recite “An apparatus” and “A computer program product,” respectively, which may each be considered a machine or manufacture.
The claim therefore falls within one of the four categories of statutory subject matter.
Apart from the “apparatus” and “computer program product” themselves, Claims 11 and 12 recite substantially the same limitations as recited in Claim 1, which amount to a judicial exception without significantly more as discussed above.  The addition of “an apparatus, comprising: at least one processor; and computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor” in Claim 11 and “a computer program product, comprising: computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor” in Claim 12, wherein the program code is executed to carry out the method steps in both cases, amounts to nothing more than mere instructions to apply the abstract idea on a computer, which fails to provide a practical application or an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 17-19, these claims recite substantially the limitations as recited in Claims 7-8 and 10, respectively.
These claims are therefore directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claim 20, this claim is to a statutory category at Step 1 because it recites “A method” comprising a series of steps, which is a process.
The claim therefore falls within one of the four categories of statutory subject matter.
The claim recites substantially the limitations as recited in Claim 1, which amount to a judicial exception without significantly more as discussed above.  This claim further adds a step of “identifying a geographical location comprising a plurality of farmers each having a farm producing a crop.”  This step amounts to a mental process for the same reasons as discussed for the “identifying” steps of Claim 1 and is thus part of the abstract idea of collecting and analyzing information. 
The claim is therefore directed to a judicial exception without significantly more.

Response to Arguments
Applicant’s arguments have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on Rejections under 35 U.S.C. 101:
Applicants argued that the claims are not directed to abstract idea. Examiner respectfully disagrees.
Claims are directed to mental processes as explained in the rejection section. Further, now clarified in this Office action, Claims are also directed to certain methods of organizing human activity based on commercial and legal interactions (i.e., validating data regarding business relations between farmer and many other stakeholders (see para. 0001)), and managing personal behavior and interactions between people (i.e., following rules and instructions to produce ranking for a farmer). Further, the identifying step allegedly cannot be performed in human mind is unpersuasive since a human can identify a neighboring farm from address information or looking at a map or from past knowledge about farms in a region he/she experienced. Also, a human in his mind or with pen and a paper can easily keep track of the reliability data and any changes in the input data and can iteratively update any value or metric or data accordingly. Note that machine learning limitations are not included in any of the abstract idea groupings and discussed in additional elements, therefore, arguments using these limitations for Step 2A-Prong 2 are irrelevant and moot.

Applicant’s argued that the claims are eligible based on various other reasons regarding practical application and/or significantly more. Examiner respectfully disagrees.
Note that, whether to “monopolize the judicial exception” is not a standalone test to determine subject matter eligibility. The subject matter eligibility does not rely upon well-understood routine and conventional statements under step 2A-prong 2. Further, applicant’s arguments fail to provide any evidence beyond merely restating claim language for a practical application and/or significantly more. 

Arguments on Rejections under 35 U.S.C. 103:
Rejections have been withdrawn based on applicant’s amendments to the claims. Closest prior art to the invention include US 2012/0109614 A1 (“Lindores”) and WO 2015/139119 A1 (“McAllister”). None of the prior art alone or in combination teaches the claimed invention as recited in the independent claims, wherein the novelty is in combination of all the limitations and not in a single limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624